Citation Nr: 0404884	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.  

2.  Entitlement to a compensable rating (higher than zero 
percent) for erectile dysfunction.  

3.  Entitlement to a total disability rating for compensation 
purposes, by reason of individual unemployability, due to 
service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision (RD) of the RO.  

The veteran submitted additional "new and material 
evidence" claims for an acquired psychiatric disorder, and 
for back disorders, on VA Forms 21-4138, which were received 
by VA in April and May 2002.  Additionally, the Board notes 
that in correspondence received in November 2002, the veteran 
complained of a yeast infection due to diabetes.  As these 
claims are not ripe for appellate review, they are Referred 
to the RO for the appropriate action.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.   

Remand

Historically, the veteran filed claims for peripheral 
neuropathy and diabetes mellitus that were initially denied 
in a November 2000 RD.  The veteran submitted his notice of 
disagreement (NOD) in November 2000 to that decision.  In 
April 2002, he submitted new claims for schizoaffective 
disorder, a back condition, and TDIU.  In May 2002, he also 
submitted an NOD to the February 2002 RD that rated his 
peripheral neuropathy as 10 percent disabling for each lower 
extremity.  In July 2002, the RO promulgated a new RD, 
wherein his diabetes was continued at 20 percent; his right 
lower extremity peripheral neuropathy was increased to 40 
percent; his left lower extremity peripheral neuropathy was 
continued at 10 percent; he was awarded a 30 percent rating 
for diabetic nephropathy; and he was awarded a noncompensable 
rating (zero percent) for his erectile dysfunction, in 
addition to other service-connected disabilities.  His 
combined rating totaled 80 percent, after application of the 
bilateral factor.  38 C.F.R. § 4.25 (combined ratings table 
shows how VA disabilities are "combined" to reach a total 
percentage, not just added).  In November 2002 RD, he 
submitted his NOD with respect to the July 2002 issues 
identified on the first page of this document, and perfected 
his appeal to the Board in February 2003.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule)-which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities warrants a 40 percent rating.  Regulation of 
activities means avoidance of strenuous occupational and 
recreational activities.  The veteran's diabetes disability 
is currently evaluated at 20 percent.  Under Code 7913, this 
acknowledges he requires insulin or oral hypoglycemic agent 
and a restricted diet.  

The veteran is followed by a VA facility for diabetes and 
other related problems.  When he was seen April 23, 2002 by 
his primary care team for a cold, and referred by them to 
endocrinology the next day, the endocrine clinic specifically 
noted that the veteran was being seen for unclear reasons, 
because he was having no problems with low blood sugars and 
the veteran clarified that any notes to the contrary were 
erroneous, with the exception of two (hypoglycemic) episodes 
in the past.  He suffered no current problems.  He was under 
the impression that he was being seen for a C&P examination, 
which the endocrine fellow advised him he was not.  

Although the evidence does show that his diabetes requires 
insulin for treatment and a restricted diet, there is no 
medical opinion as to whether strenuous occupational and 
recreational activities are precluded due solely to diabetes.  
The evidence of record notes the veteran suffers from chronic 
low back pain and other nonservice-connected disorders which 
limit his activities.  Additionally, VA outpatient treatment 
records show that the veteran was encouraged to do stretching 
exercises, and to adjust the exercise program to his health 
status.  Therefore, in this case, it is unclear whether the 
veteran is required to avoid strenuous occupational and 
recreational activities, and if so, whether he must do so due 
solely to his diabetes.  Thus, a VA examination is being 
requested for this purpose. 

Additionally, there is some confusion in the record as to 
whether the veteran's ability to obtain or retain productive 
employment is precluded by service-connected disability, or 
by nonservice-connected disability.  That is, although there 
is some evidence of peripheral neuropathy, there is also 
evidence of record showing that the veteran's mobility is 
precluded by his back disorder.  Thus, the Board requires a 
medical opinion on the impact of the veteran's service-
connected disabilities in obtaining or retaining employment.  
38 C.F.R. §§ 4.1; 4.6.  

Also, the evidence indicates that the veteran has been in 
receipt of Social Security Administration (SSA) benefits 
since approximately 1995.  Those records have not been 
obtained but would likely be relevant to his claim for TDIU.  
See 38 C.F.R. § 3.159(c)(2).

With respect to the erectile dysfunction issue, although the 
veteran claims that he has been impotent since 2000, and the 
most recent VA examiner included the veteran's subjective 
complaints on the examination report, no objective 
examination was conducted.  Thus, the Board requires a VA 
genitourinary examination to give full consideration to this 
issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations, case law and VA 
directives.

2.  After obtaining the appropriate 
authorization from the veteran, the RO 
should obtain the veteran's records from 
the Social Security Administration. 

3.  The RO should obtain the veteran's VA 
treatment records since May 2002.  

4.  The RO should schedule the veteran 
for a genitourinary examination; a 
Diabetes Mellitus examination; and a 
general medical examination (not aid and 
attendance).  The claims folder, and a 
copy of this remand, should be made 
available to the examiners, and the 
examiners should verify in the report 
that the claims folder was reviewed.  
All necessary tests and studies to 
determine the severity of the 
disabilities should be conducted and the 
results reported in detail.  

In addition to conducting the 
examinations, the examiners should 
specifically address the following:

The Genitourinary examiner should 
determine the severity of the veteran's 
service connected erectile dysfunction 
due to diabetes and should indicate the 
extent of and etiology of any penile 
deformity noted.

The Diabetes examiner should opine 
whether the veteran is precluded from 
engaging in strenuous occupational and 
recreational activities due solely to his 
diabetes, without regard to age, 
nonservice connected back disorder or 
other physical disorders.  

The General Medical examiner should 
determine whether the veteran's service-
connected disabilities render him unable 
to be gainfully employed (e.g., 
unemployable), when disregarding the 
veteran's age and his non-service-
connected conditions.  The veteran is 
currently service-connected for diabetes, 
peripheral neuropathy of the both lower 
extremities, nephropathy, tinnitus, 
hearing loss, and erectile dysfunction.  
The examiner should note that marginal 
employment is not considered gainful 
employment.

6.  After making sure the examiner(s) has 
provided the requested opinion(s), if the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).








